Citation Nr: 1526013	
Decision Date: 06/18/15    Archive Date: 06/26/15

DOCKET NO.  13-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a heart disability, claimed as coronary artery disease (CAD), to include as a result of asbestos exposure or secondary to service-connected disability.

2.  Entitlement to service connection for a thyroid disorder diagnosed as hypothyroidism, to include as a result of asbestos exposure or secondary to service-connected disability. 

3.  Entitlement to an initial compensable disability evaluation for asbestos related respiratory disability.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1954 to July 1958, October 1958 to October 1960, and July 1964 to February 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from September 2009 and August 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The Board remanded the issues on appeal to the RO for additional action in February 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that a compensable rating is warranted for his service-connected asbestos related respiratory disorder.  The last VA examination was dated in August 2011 and included an essentially normal pulmonary function test (PFT).  However, the Veteran's representative argues that the August 2011 VA examination is inaccurate as the Veteran is on oxygen which clearly shows worsening of this respiratory disorder.  The Board notes that the August 2011 VA examiner did note that he was aware that the Veteran used home oxygen and was taking medication for respiratory problems; he also noted that PFT's done August 2011 did not indicate significant ventilatory respiratory disease.  No explanation was provided as to the relationship between the Veteran's use of oxygen and respiratory medication and the Veteran's service-connected disability.  As such, the Board finds an additional VA examination is necessary to determine the nature and severity of the Veteran's asbestos related respiratory disability.  Additionally, because the August 2011 PFT was essentially normal, but a May 2009 private PFT showed a forced vital capacity (FVC) score of 79 percent and a December 2008 private PFT showed a FVC of 72 percent, the Board requests an opinion as to the significance of these findings.    

The Veteran also asserts he has heart and thyroid disorders due to asbestos exposure in service.  As the RO has previously conceded exposure to asbestos in service, the Board will not refute this finding.  The Veteran submitted a private physician statement dated in April 2006 indicating his coronary artery disease (CAD) was at least as likely as not related to service.  However, that examiner gave no rationale for this opinion.  The Veteran underwent a VA examination in July 2009, and the examiner determined that neither the Veteran's CAD nor thyroid disorder was related to asbestos exposure in service.  However, this examiner also failed to provide an adequate rationale for the opinions rendered.  The RO obtained a VA opinion in October 2014 which only addressed whether the Veteran's heart disorders were related to his in-service pericardial cyst removal.  As the July 2009 VA examination opinions are inadequate for rating purposes, the Board finds additional nexus opinions, supported by adequate rationale, are necessary to determine whether the Veteran has a heart and/or thyroid disorder due to asbestos exposure in service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Ask the Veteran to identify the provider(s) of any evaluation or treatment he has received for his respiratory, heart, and thyroid disorders, to include any treatment prior to November 1999 and after April 2013, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  Obtain complete records of all such treatment and evaluation from all sources identified which are not already in the claims file.  If any records requested are unavailable, the reason(s) therefor must be explained in the record.

In addition, secure for the record complete copies of the clinical records of all VA treatment the Veteran has received for his claimed disabilities since July 2014.  If any records requested are unavailable, the reason must be explained for the record.

2.  Schedule the Veteran for a VA respiratory examination to determine the extent of disability caused by his service-connected asbestos disease.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, to include pulmonary function testing.

If the Veteran is unavailable for a VA examination, the AOJ should obtain an opinion explaining the significance of the changes in the PFT scores since December 2008.  

All pertinent symptomatology and findings must be reported in detail.  All necessary special studies or tests are to be accomplished.

3.  Forward the claims file to an examiner with appropriate expertise to address the nature and etiology of the Veteran's claimed heart and thyroid disorders.  The claims file, a copy of this remand, and all records on Virtual VA, must be provided to and reviewed by the medical reviewer prior to his/her providing an opinion.

After this review, the reviewer should opine as to the following:

A.  Whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed heart disorder is causally or etiologically related to his military service, specifically to include his in-service asbestos exposure; and,

B.  Whether it is at least as likely as not, i.e., a 50 percent probability or greater, that any diagnosed thyroid disorder is causally or etiologically related to his military service, specifically to include his in-service asbestos exposure.

A complete rationale for any opinion provided, to include citation to pertinent evidence of record and/or medical authority, as appropriate, should be set forth.

If the reviewer determines that he/she cannot provide an opinion on any of the issues at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the reviewer be undertaken so that a definitive opinion can be obtained.)

4.  After considering all the newly submitted evidence the Veteran has provided since the October 2014 Supplemental Statement of the Case (SSOC), and undertaking any necessary development (including obtaining any current medical records or scheduling any necessary examinations), readjudicate the Veteran's claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a SSOC, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 






							(Continued on the next page)

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


